Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 1 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 2 of 24




                                                      Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 3 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 4 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 5 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 6 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 7 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 8 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 9 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 10 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 11 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 12 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 13 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 14 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 15 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 16 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 17 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 18 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 19 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 20 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 21 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 22 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 23 of 24




                            Exhibit A
Case 3:19-cv-00154-HTW-LRA Document 1-2 Filed 02/26/19 Page 24 of 24




                            Exhibit A
